SEISMIC DATA LICENSE AGREEMENT

 



This Seismic Data License Agreement ("License") is made on this 1st day of
September, 2005 between THE EPLORATION COMPANY OF DELAWARE, INC., a Delaware
corporation ("Licensor") and EnCana Oil & Gas (USA) Inc., a Delaware corporation
("Licensee").

 

RECITALS

 

Licensor and Licensee have entered into a Purchase and Sale Agreement dated
September 1, 2005, covering certain oil and gas interests of Licensor in
Maverick, Dimmit, Kinney and Zavala Counties, Texas. Included in the Assets
being sold to Licensee, is a license of the proprietary seismic data owned by
Licensor and rights to use Licensor's non-proprietary data to the extent
permitted by applicable contracts. In consideration of these matters, the
parties agree as follows:

 

1. LICENSEE RIGHTS: To the extent and only to the extent Licensor is permitted
to do so by the applicable contracts, Licensor hereby grants to Licensee,
subject to the terms of this License, the non-exclusive right to utilize the
Seismic Data described on Exhibit "A" and received pursuant to this License,
together with any copies thereof, derivative works, reprocessed Seismic Data,
analyses and interpretations (hereinafter, collectively "DATA"), and Licensee
agrees that the DATA shall be maintained as confidential, shall be for its own
internal use only and shall not be disclosed, sold, traded, copied, distributed,
transferred, disposed of or otherwise made available to any other parties,
except affiliates under common control or ownership with Licensee, and any
company acquiring or merging with Licensee. The above obligations are subject to
the following exceptions:

 

a. Licensee may provide the DATA to a consultant for the preparation of an
analysis or interpretation for Licensee; provided such consultant is not allowed
to retain a copy of the DATA and agrees in writing to treat the DATA as
confidential.

 

b. Licensee may show the DATA, but not provide copies thereof, to any third
party or parties with which Licensee proposes to conduct good faith negotiations
at arms length respective to the development of minerals in, on, or under any
region which is geologically related to the area on which the DATA was taken;
provided that such third parties agree in writing to hold all such DATA in
confidence. Such third parties shall not be allowed to independently work the
DATA.

 

c. Such DATA may be shown to, and copies thereof provided to, agencies of
federal and state governments having jurisdiction to the extent required by
applicable law or regulation and Licensee shall use reasonable commercial means
to require the confidential treatment of the DATA disclosed.

 

2. CONFIDENTIALITY NOTICE: Licensee can make copies of any DATA for the sole
purpose of using such copies pursuant to the rights granted herein; provided
that all such copies shall bear notice of the restricted use of the Data on the
Data or its container.

 

3. OWNERSHIP OF DATA: Licensee agrees that the DATA is a valuable property right
of Licensor and that Licensor shall continue to own the DATA, as well as any
copyright, trade secret, or any other intellectual property right related to the
DATA, and shall have the exclusive right to sell, trade, loan, copy, disclose,
distribute, transfer, or otherwise make available the DATA to others, except as
provided herein.

 

4. FIELD TAPES: Copies of field tapes and associated support data, when
available, will be made available at Licensee's request and sole expense during
the term of this License.

   

5. TAXES: Licensee shall reimburse Licensor for any federal, state or local
transaction tax arising from this License, including, but not limited to, sales
tax, use tax, or transfer tax, which is borne by Licensor whether collected by
the taxing authority at the time of delivery and payment hereunder or
thereafter.

 

6. REPROCESSING: Licensee shall have the right to reformat and/or reprocess the
Data using software or other technology, and the reprocessed Data will be owned
by Licensee; provided that such reprocessed Data shall be subject to the same
restrictions regarding confidentiality, use, disclosure and transfer as the Data
covered hereby, and so marked to indicate such restrictions. Interpretations
prepared by Licensee using the Data shall be the sole property of Licensee and
will not be subject to the restrictions as provided above.

 

7. VIEWING OF NON-PROPRIETARY DATA. Licensor shall also provide Licensee the
opportunity to review its non-proprietary data within the area subject to the
Purchase and Sale Agreement, consistent with and subject to, the terms of all
applicable agreements.

 

8. DISCLAIMER OF WARRANTIES: Licensor makes no warranty or representation,
express or implied, with respect to the accuracy, completeness, or materiality
of the DATA now, heretofore, or hereafter made available to Licensee hereunder,
or as to the right and authority of Licensor to deliver the DATA to Licensee.
Licensee accepts the DATA "AS IS," "WHERE IS," AND "WITH ALL FAULTS." EXCEPT AS
EXPRESSLY PROVIDED HEREIN, NO WARRANTIES OR REPRESENTATIONS OF ANY KIND OR
CHARACTER, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF QUALITY,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR CONDITION, ARE GIVEN BY OR
ON BEHALF OF LICENSOR, AND LICENSEE HEREBY WAIVES ALL WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE OR CONDITION, OR CONFORMITY TO SAMPLES.

 

9. CONSEQUENTIAL DAMAGES: NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREINABOVE, NEITHER LICENSOR NOR LICENSEEE SHALL BE LIABLE TO THE OTHER PARTY
FOR PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES RESULTING FROM OR
ARISING OUT OF THIS LICENSE OR THE USE BY LICENSEE OF THE DATA, INCLUDING,
WITHOUT LIMITATION, LOSS OF PROFIT OR BUSINESS INTERRUPTION, HOWEVER SAME MAY BE
CAUSED.

 

10. APPLICABLE LAW: THIS LICENSE AND QUESTIONS REGARDING THE VALIDITY,
INTERPRETATION, PERFORMANCE OR BREACH HEREOF SHALL BE GOVERNED, CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS OTHERWISE APPLICABLE TO SUCH DETERMINATIONS. Any
judicial proceeding brought against either of the parties hereto with respect to
this LICENSE shall be brought ONLY in a court located in houston, texas.

 

11. ASSIGNABILITY: This License shall not be assignable by Licensee without the
prior written consent of Licensor, which shall not be unreasonably withheld.

 

12. NOTICES:

a. All notices permitted or required to be given under the terms of this License
shall be in writing and shall be deemed effective upon receipt if sent by air
mail, registered or certified and return receipt requested, post prepaid, and
addressed to the respective parties hereto at their respective addresses shown
below:

 

Licensor

: The Exploration Company of Delaware, Inc.

Attn: James Sigmon

500 North Loop 1604 East, Suite 250

San Antonio, TX 78232

 

Licensee

: EnCana Oil & Gas (USA) Inc.

Attn: Roger Biemans

370 17th St., Ste 1700

Denver, CO 80202

 

or at such other address as shall be designated in accordance with this Notice
provision. Notices may also be given by facsimile, e-mail or other electronic
means or by commercial courier/messenger service and shall be effective upon
receipt. Either party may change its address for notice purposes at any time
upon giving written notice specifying such new address and the effective date of
such address change to the other party, as provided above.

 

13. TERM. This license shall continue for a term of 20 years.

 



IN WITNESS WHEREOF , the parties have executed this License effective as of the
date first above written.

 

LICENSOR: THE EXPLORATION COMPANY OF DELAWARE, INC.

 

By: ____/s/ James E. Sigmon_______

James E. Sigmon, President & CEO

         

LICENSEE: ENCANA OIL & GAS (USA) INC.

 

By: ____/s/ Roger Biemans_________

Roger J. Biemans, President

       

 

EXHIBIT "A"

   

DATA TO BE LICENSED:

 

3-D Survey
Name

County,
State

Recorded
by

Date of
Survey

Job No.

Contract
Date

Client
Name

Square
Miles

               

Paloma 3-D

Maverick, TX

Western/Ensearch

1993

   

The Exploration
Co.

 

Paloma North 3-D

Maverick, TX

Grant Geophysical, Inc.

June, 1996

Crew 490

 

The Exploration
Co.

20

Kincaid Ranch 3D

Maverick, TX

Grant Geophysical, Inc.

Oct. 1997

   

The Exploration
Co.

 

Paloma So. ReShoot

Maverick, TX

Grant Geophysical, Inc.

Jan. 1999

 

11/6/1998

The Exploration
Co.

 

Saner 3-D

Maverick, TX

Western Geophysical

Aug. 1999

Crew 0749

7/9/1999

The Exploration
Co.

31.7

Paloma Blue Star

Maverick, TX

Western Geophysical

     

Blue Star Oil & Gas

 

Farias Ranch 3-D

Maverick, TX

Dawson Geophysical

Apr. 2001

16400

1/2/2001

The Exploration
Co.

79.2

Comanche 2

Maverick & Dimmit, TX

Dawson Geophysical

Aug. 2002

12102

 

Saxet Energy, Ltd.

 

Pena Creek 3-D (I)

Dimmit, TX

Dawson Geophysical

Aug. 2002

   

The Exploration
Co.

33

Pena Creek 3-D (II)

Dimmit, TX

Dawson Geophysical

Sep. 2002

13502

 

Saxet Energy, Ltd.

32

Burr "C" 3-D

Maverick, TX

Dawson Geophysical

Aug. 2003

   

The Exploration
Co.

 

Cage Ranch 3-D

Maverick, TX

Dawson Geophysical

     

Saxet Energy, Ltd.

65

South McKnight

Dimmit, TX

Dawson Geophysical

Sep. 2004

   

CMR Energy, L.P.

56

Glass Ranch 3-D

Maverick & Dimmit, TX

Dawson Geophysical

Aug. 2005

 

1/2/2001
Sup. Ag.
05-1

The Exploration
Co.

21

   

